Citation Nr: 0030510	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-15 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  

This matter arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran currently maintains that he suffers from 
bilateral hearing loss as a result of exposure to acoustic 
trauma during his active service.  Specifically, he contends 
that he served primarily as an armored instructor, and that 
the high level of noise inherent in tank operations was the 
direct cause of his hearing loss.  As a preliminary matter, 
the Board notes that it appears that the veteran's service 
medical records were destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Those records are therefore unavailable.  Under 
such circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records (SMRs).  See Cuevas 
v. Principi, 3 Vet. App. 543, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 38-40 (1990).  In addition, the 
Board is also under a duty to advise the veteran to obtain 
other forms of evidence, such as lay statements, testimony, 
or lay affidavits supporting his contentions.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).  However, the Board also notes 
that where records are unavailable, "the VA has no duty to 
seek to obtain that which does not exist."  See Counts v. 
Black, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).  

In the present case, it is established that the veteran's 
SMRs were destroyed by fire, and are not available.  In 
response to inquiries by the RO, the veteran indicated that 
he underwent a private audiological examination in June 1989, 
and that he underwent a VA audiological examination in April 
1998.  The reports of those examinations have been obtained 
and associated with the claims file.  In addition, the 
veteran's military discharge certificate Form DD-214 shows 
that he served in Company A of the 761st Tank Battalion 
stationed at Ft. Knox, Kentucky.  

The audiometric test conducted in June 1989 clearly shows 
that the veteran manifested bilateral hearing loss within the 
definition of 38 C.F.R. § 3.385 (2000), at that time.  In the 
left ear, he had a 60-decibel (dB) hearing loss at 2000 hertz 
(Hz), an 80-db hearing loss at 3000 Hz, and 70-db loss at 
4000 and 6000 Hz.  In the right ear, the veteran had a 60-db 
hearing loss at 2000 Hz, 70-db hearing loss at 3000 and 4000 
Hz, and a 65-db loss at 6000 Hz.  No opinion as to the 
etiology of the veteran's diagnosed hearing loss was offered.  

The results of the April 1998 VA audiological test showed 
that in his left ear, the veteran had a 65-db loss at 1000 
Hz, a 60-db loss at 2000 Hz, an 80-db loss at 3000 Hz, and a 
75-db loss at 4000 Hz.  In the right ear, the veteran was 
shown to have a 50-db loss at 1000 and 2000 Hz, and a 65-db 
hearing loss at 3000 and 4000 Hz.  In addition, speech 
recognition scores were 84 and 72 percent in the left and 
right ears, respectively.  At that time, the veteran reported 
that his hearing ability had decreased over the last four 
years, and that he had experienced hearing loss ever since 
service.  The veteran had indicated to the examiner that he 
served as a trainer in tanks in the early 1950s.  However, 
the examiner did not offer any opinion as to the likely 
etiology of the veteran's hearing loss.  

The Board observes that inasmuch as the veteran's service 
medical records have been destroyed, and that as the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) has recently been passed into law, the VA has a 
heightened duty to assist the veteran in developing evidence 
in support of his claim.  Here, it is clearly established 
that the veteran currently has a diagnosed hearing loss 
disability within the meaning of 38 C.F.R. § 3.385.  In 
addition, his discharge certificate shows that he served in 
an armored unit as he reported, and the Board acknowledges 
that duties in and around armored vehicles, particularly 
tanks, does involve a significant degree of noise exposure.  

In that regard, while noting the veteran's self-reported 
history of exposure to acoustic trauma during service, the VA 
audiologist who conducted the April 1998 did not offer any 
opinion as to the etiology of the veteran's diagnosed 
bilateral hearing loss.  Accordingly, it is the Board's 
opinion that in order to fully comply with its heightened 
duty to assist the veteran in development of evidence to 
support his claim, he should be scheduled to undergo a VA 
rating examination to assess the nature, extent, and etiology 
of any present hearing loss.  The examiner should offer an 
opinion as to whether it is at least as likely as not that 
any diagnosed hearing loss disability was the result of 
exposure to acoustic trauma during service.  In addition, it 
is not clear from the record if the veteran had been 
diagnosed with hearing loss or had sought treatment for any 
related problems prior to June 1989.  Therefore, the Board 
finds that the RO should ensure that any medical providers 
who may have rendered treatment for the veteran's hearing 
problems since service have been properly identified, and 
that any available records pertaining to hearing loss 
disability have been obtained and associated with the claims 
file.  After completion of the foregoing, the RO should then 
adjudicate the issue of entitlement to service connection for 
bilateral hearing loss on the basis of all the available 
evidence and applicable statutes and regulations, including 
the Veterans Claims Assistance act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal, the case is REMANDED for 
the following action:  

1.  The RO should contact the veteran and 
request information pertaining to any 
treatment or diagnosis of hearing loss he 
may have had since the time of his 
discharge from service.  If no such 
treatment or diagnosis was rendered, 
beyond such treatment or diagnoses 
previously obtained and associated with 
the claims file, the RO should so 
indicate.  Any indicated clinical 
treatment records pertaining to the 
veteran's claimed hearing loss, not 
currently of record should be obtained 
and associated with the veteran's claims 
file.  

2.  The veteran should be scheduled to 
undergo a VA audiological examination 
conducted by the appropriate specialist 
in order to determine the nature, 
etiology, and severity of any current 
hearing loss disability.  The veteran's 
claims file should be made available to 
the examiner for review in advance of the 
scheduled examination.  The examiner is 
requested to review the veteran's claims 
file with consideration of the veteran's 
history of exposure to acoustic trauma 
during and after service.  Based on the 
veteran's medical history as well as the 
examination results, the examiner is 
requested to offer an opinion as to 
whether or not any currently diagnosed 
hearing loss disability is consistent 
with the type and duration of the in-
service noise exposure the veteran has 
reported.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that any diagnosed 
hearing loss disability was the result of 
exposure to acoustic trauma during the 
veteran's active service.  A complete 
rationale for all opinions expressed 
should be contained in the typewritten 
examination report.  

3.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss on the basis of 
all available evidence.  Any further 
action that is required to comply with 
the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000 should also be  undertaken.  If the 
determination remains unfavorable to the 
veteran, he and his service 
representative should be furnished with a 
supplemental statement of the case 
containing a complete discussion of the 
applicable statutes and regulations, and 
also be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.  



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


